Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
DETAILED ACTION

Response to Amendment
As a result of the amendments to the claim, the 112(b) rejection over Claim 2 has been withdrawn. 
Claims 1-20 are currently pending in this Office Action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 6,093,436-cited in IDS filed 1/16/20) in view of Markillie et al. (US 2009/0041905-cited in IDS filed 1/16/20) and evidenced by Hemmingsen (Permeation of Gases through Ice-cited in IDS filed 1/16/20). 
Regarding Claims 1 and 19, Zheng is relied on to teach a deoxygenated brewed beverage product having its oxygen content reduced to less than 2.0 ppm (less than about 1 ppm, Col. 4, Ln. 66-
Markillie is relied on to teach a frozen beverage pack comprising coffee based beverage (see Abstract). The package of Markillie is made from oxygen permeable materials (polyethylene, see paragraph 287-288) and is configured to be reheated to form a hot beverage product (paragraph 18). 
Therefore, since both Markillie and Zheng are directed to packaged coffee products, it would have been obvious to one of ordinary skill in the art to freeze the deoxygenated beverage product of Zheng in similar containers to extend the shelf-life of the product and to provide a convenient microwavable beverage product at the consumer end. In view of the limitations regarding the frozen liquid being void-free to limit ingress of oxygen into the frozen deoxygenated brewed beverage and to substantially restrict reactions involving oxygen to the exterior surface of the frozen deoxygenated brewed beverage while the frozen deoxygenated brewed beverage remains frozen, when the structure recited in the references are substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP 2112.01). In this case, since the combination as applied above suggest a frozen deoxygenated beverage having the recited oxygen content, then the frozen beverage taught by the prior art would have necessarily also exhibited an exterior surface formed so as to be substantially void-free in order to limit ingress of oxygen into the frozen deoxygenated brewed beverage. This is further supported by evidentiary reference Hemmingsen (Permeation of Gases through Ice) which indicates that “it is justifiable to say that ice constitute a rather tight barrier for the gas penetration” (Page 358, right column), thus supporting that the frozen brewed beverage of Markillie would have also limited the ingress of oxygen and restrict reactions involving oxygen to the exterior surface of the deoxygenated brewed beverage while the frozen deoxygenated brewed beverage remains frozen. 
Regarding Claims 2-4, 6, 13, and 14, the claims are directed to an intended use of the claimed beverage product in that the frozen beverage product will exhibit a specific property after a period of time (i.e. while frozen and stored).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the prior art is capable of meeting the intended use at least by storing the frozen beverage product in a low oxygen environment, therefore maintaining its deoxygenated state. By no means is the examiner indicating that the prior art is not capable of meeting this limitation without said low oxygen environment; but rather making note that the claims are rejected at least for the reason above. Additional responses will be further discussed below. 
Regarding Claim 2, when the structure recited in the references are substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP 2112.01). Therefore, for reasons discussed in Claim 1, the combination is expected to also suggest wherein the substantially void-free exterior surface is maintained while the frozen deoxygenated brewed beverage remains frozen and stored in the oxygen permeable container. This is further supported by Hemmingsen which was provided to show that ice is a known barrier for gas penetration. 
Regarding Claim 3, when the structure recited in the references are substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP 2112.01). Therefore, the combination is expected to also suggest wherein the frozen deoxygenated brewed beverage having the substantially void-free exterior surface in order to limit the ingress of oxygen into the frozen deoxygenated brewed beverage comprises a configuration that maintains the beverage or concentrate's dissolved oxygen content of less than 2.0 ppm for a period of up to one year while frozen and stored in the oxygen permeable container. 
Regarding Claim 4
Regarding Claim 5, Markillie further teaches wherein the oxygen permeable container containing the frozen deoxygenated brewed beverage is configured to be able to be reheated to create a ready-to-drink beverage in a liquid state (microwave, paragraph 1).
Regarding Claim 6, when the structure recited in the references are substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP 2112.01).  Therefore, it is expected that the combination would also suggest wherein the ready-to-drink beverage in the liquid state has a reduced dissolved oxygen content of 2.0 ppm or less at the time of the transition from a frozen state to the liquid state. 
Regarding Claim 9, Markillie further teaches wherein the degassed coffee based beverage comprises coffee milk (see paragraph 275 and 280) or cafe mocha (paragraph 278). 
Regarding Claim 10, Zheng is further relied on teach the interchangeability of coffee and tea based beverage products based on product choice, and is directed to any generic tea products (col. 4, Ln. 36-41). Therefore, since Zheng includes both generic coffee and tea products, the particular types of tea would have been obvious to one of ordinary skill in the art based on choice. 
Regarding Claim 11, the combination further teaches wherein the exterior surface comprises water and therefore constitutes a water interface would also be configured to mix with the coffee based beverage upon thawing (paragraph 286 of Markillie). 
Regarding Claim 12, as similarly applied to Claim 1, Markillie is relied on to disclose a brewed beverage product comprising: a microwaveable container (paragraph 1) made of an oxygen-permeable material (paragraph 288). Zheng is relied on to further teach wherein the microwaveable container contains a degassed frozen solution having a dissolved oxygen content of less than 2.0 parts per million (less than about 1 ppm, Col. 4, Ln. 66-Col. 5, Ln. 2) present in the degassed frozen solution; wherein the degassed frozen solution has an exterior surface that is substantially free of voids, the substantially void-free exterior surface being formed so as to limit oxygen from diffusing into the degassed frozen solution while it remains froze (see rejection of Claim 1). Limitations directed to a product-by-process are not limited to the manipulation of the recited steps, only the structure implied by the steps (see MPEP 2113). Therefore, since Zheng also discloses a brewed beverage having a dissolved oxygen content of below 
Regarding Claim 13, the claim is rejected for similar reasons discussed in Claim 2. 
Regarding Claims 14 and 20, the claim is rejected for similar reasons discussed in Claim 3. 
Regarding Claim 15, Markillie further teaches wherein the oxygen permeable container containing the frozen deoxygenated brewed beverage is configured to be able to be reheated to create a ready-to-drink beverage in a liquid state (microwave, paragraph 1).
Regarding Claim 16, the claim is rejected for similar reasons discussed in Claim 6. 
Regarding Claim 17, Zheng further teaches wherein the degassed frozen solution comprises a degassed coffee (“beverage has been deoxygenated”, Col. 4, Ln. 62-63). 
Regarding Claim 18, Markillie further teaches wherein the oxygen-permeable container or packaging comprises an oxygen-permeable wall, wherein the frozen brewed beverage is contained within the oxygen-permeable wall (polyethylene, paragraph 287-288).

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1, further in view of Kino et al. (US 6,231,907-cited in IDS filed 1/16/20). 
Regarding Claims 7 and 8, Zheng further teach comprising a headspace of inert gas within the oxygen permeable container (“oxygen free conditions” Col. 4, Ln. 63-35). Therefore, Kino is further relied on to similarly teach degassing brewed coffee products to provide high quality drinks made in deoxygenated conditions. Specifically, Kino discloses a method of making a brewed beverage product in the presence of an inert gas and thus results in a headspace filled with an inert gas such as nitrogen (see Col. 4, Ln. 4 Ln. 26-32). 
Therefore, since both Zheng and Kino are directed to packaging deoxygenated coffee beverage made in oxygen free conditions, it would have been obvious to one of ordinary skill in the art to provide a headspace filled with an inert gas such as nitrogen to provide an oxygen free condition. 

Response to Arguments
Applicant’s arguments in the response filed 30 April 2021 has been fully considered but is found not persuasive over the prior art of record. 
In section A of III, Applicant argues on the basis that Zheng does not teach a physical method of removing degassed coffee or tea based beverage or concentrate to reduce its dissolved oxygen content to less than 2.0 ppm. Rather, Zheng utilizes an organize enzyme mixture or an inorganic oxygen scavenger. Applicant asserts that this allows the oxygen to remain “present” in the solution and thus is not in an amount of less than 2.0ppm. However, this is not persuasive as applicant appears to be referring to the oxygen molecule still being present in the solution. That is, Zheng discloses a catalyst reaction, in Col 3. Ln. 11-32 which shows the chemical reaction of oxygen to gluconic acid and hydrogen peroxide, and then back to ½ O2 and water, thus consuming half of an oxygen molecule each reaction. The oxygen atom may remain present in the solution in the form of H2O, but it is no longer considered a “dissolved oxygen content” in the same way that the oxygen atom in a water molecule is not. Therefore, the examiner maintains that Zheng properly discloses a solution having a dissolved oxygen content of less than 2.0ppm. Since the claim is directed to a product and not a method, limitations directed to a product-by-process are not limited to the manipulation of the recited steps, only the structure implied by the steps (see MPEP 2113). Therefore, since Zheng also discloses a brewed beverage having a dissolved oxygen content of below 2ppm, it is seen that Zheng meets the implied structures of a beverage having its dissolved oxygen physically removed.
In response to applicant’s arguments regarding Markillie teaching “foamy” or “porous” ice, the arguments are not persuasive because they are not commensurate with the Rejection at hand. That is, the rejection does not rely on the teachings of Markillie to modify Zheng with porous ice. Rather, Markillie is generically relied on to simply teach freezing coffee, and it is not seen that having a foamy layer is required to properly freeze coffee. It is also not seen that freezing coffee having incorporated air would not teach away from freezing coffee without air since the advantages of freezing would benefit many variations of coffee, since coffee is a food product that is susceptible to degradation over time at ambient conditions. Since Markillie is generically relied on to simply teach freezing the coffee beverage taught by 
In section B of III, applicant presents several arguments directed to the Zheng reference (page 9-10), the arguments are not persuasive for the following reasons: 
As discussed above with respect to Markillie, the Markillie reference has been relied on to freeze coffee, for it is conventionally known that freezing food products extends the shelf-life of food. 
Zheng’s use of cans are only found in exampled embodiments. This does not constitute as a limit in scope of Zheng’s invention. Since Zheng generically recites “containers” and does not mention that impermeable containers are critical to Zheng’s invention, especially in view of Example 1, it is not seen that Zheng is limited to impermeable containers such as cans. In response to applicant’s arguments regarding Zheng’s container, specifically the assertion that oxygen permeable containers would be destroyed by retorting, applicant’s arguments not persuasive because, as evidenced by Bell et al. (US 2004/0074799), Low density polyethylene is considered to be a suitable material for retort packages in order to sterilize its contents (See paragraph 26). Therefore, since Zheng does not explicitly recite that canned containers or impermeable containers are critically required for Zheng’s invention, it is maintained that one of ordinary skill in the art can modify the container of Zheng to Markillie’s microwavable container. In response to applicant’s argument that the combination would not yield a shelf-stable product or a ready-to-drink product, the argument is not persuasive because it is common practice to freeze ready to drink product to extend its shelf-life. Especially since Markillie discloses that freezing a coffee beverage extends its shelf-life and also provides a microwavable product, thus providing convenience in quick preparation of the brewed beverage. 
The citation of Col. 1, Ln. 32-35 is in reference to the state of the prior art and a problem the reference is attempting to address. Since Example 1 clearly shows that ingress of oxygen is not a problem to achieving a degassed solution, it is not persuasive to teach away from using oxygen 
It is not clear as to why applicant argues that Zheng does not disclose a degassed beverage having less than 2ppm dissolve oxygen content since Zheng explicitly states “The beverage obtained preferably contains less than about 1ppm of dissolved oxygen;” (Col. 4, Ln. 66-Col. 4, Ln. 2). In any case, the argument is not persuasive in view of the response above to Section A. 
In response to applicant’s evidence that Zheng’s enzyme would be inactivated at freezing temperatures, the argument is not persuasive because paragraph 5 of Fitzgerald (US 2002/0058319) indicates that the oxidase is formulated with phosphate or Tris (hydroxymenthyl)aminomethane buffers to maintain the pH of the reagent during storage and during the reaction, and later mentions that “It is known that phosphate buffers can cause large pH shifts during freezing (Rose et al Arch. Biochem. Biophys., 1959; 81:319-329), and it is believed that this may cause the denaturation of the enzymes.” (see paragraph 15). Therefore, without the phosphate or Tris (hydroxymenthyl)aminomethane buffers in the solution of Zheng, the evidence is not sufficient to support that Zheng’s oxidase will be inactivated at freezing temperature. Even if the enzymes were to be inactivated at freezing temperature, this does not deter one of ordinary skill in the art to freeze the solution having the glucose oxidase. In fact, Kelley is provided as evidence to show a method of allowing shrimp to be placed in a glucose oxidase solution and held at room temperature for 30 minutes before the samples were frozen. It was found that the samples stayed fresh for an unexpected period of time. Kelley further notes that the effectiveness was due to the time the enzyme was given to act (see page 52). Kelley concludes with “It remains unknown whether freezing completely inactivates the enzyme system. Some unreported work in connection with this study indicated that the enzyme may become active again if the closed container is brought back to ambient temperature for a while” (see last paragraph).  Therefore, whether the enzymes are inactivated are not, one of ordinary skill in the art would not have been taught away from freezing solutions containing glucose oxidase since it 
In response to applicant’s argument that Zheng’s process suffers drawbacks compared to applicant’s claimed process, the argument is not persuasive since Zheng also achieves less than 2.0ppm of dissolved oxygen content. Again, it is not persuasive that the oxygen scavengers are only effective in oxygen impermeable container as seen in Example 1 of Zheng. Furthermore, one of ordinary skill in the art would have known that freezing the solution would also help prevent further ingress of oxygen and shown by Hemmingsen. 
In response to applicant’s argument regarding the Markillie teaching “foamy” or “porous” ice (page 12-13 of the remarks), the arguments are not persuasive because they are not commensurate with the Rejection at hand. That is, the rejection does not rely on the teachings of Markillie to modify Zheng with porous ice. Rather, Markillie is generically relied on to simply teach freezing coffee, and it is not seen that having a foamy layer is required to properly freeze coffee. It is also not seen that freezing coffee having incorporated air would not teach away from freezing coffee without air since the advantages of freezing would benefit many variations of coffee, since coffee is a food product that is susceptible to degradation over time at ambient conditions. 
In response to applicant’s argument regarding the Hemmingsen reference (page 13 of the remarks), the argument is found not persuasive because Hemmingsen is provided to show that one of ordinary sill in the art would have expected ice to form a tight barrier to gas penetration. Therefore, since the combination of Zheng and Markillie discloses a frozen brewed beverage having a dissolve oxygen content of less than 2.0 and required by the claim, within an oxygen permeable container, the prior art is expected to exhibit similar properties to the claimed invention. 
In section C of III, applicant argues that one of ordinary skill in the art would have no motivation to take Zheng’s product that is already shelf-stable at room temperature, remove it from a can, put it in an oxygen permeable container, and then freeze it, and further argues that Markillie and Zheng teach away from such a combination because Zheng relies on a canned process that uses oxygen scavenger and Markillie teaches a process of creating soft ice, therefore destroying the principle mode of operation of both references. Applicant further notes that Hemmingsen teaches away be disclosing brine channels nd to last paragraph under MATERIALS AND METHOD). As to Markillie teaching a process of soft ice, Markillie is generically relied on to simply teach freezing coffee, and it is not seen that having a foamy layer is required to properly freeze coffee. It is also not seen that freezing coffee having incorporated air would not teach away from freezing coffee without air since the advantages of freezing would benefit many variations of coffee, since coffee is a food product that is susceptible to degradation over time at ambient conditions. It is noted that the combination is made over Zheng in view of Markillie, not Markillie in view of Zheng, therefore arguments directed to destroying Markillie’s principle mode of operation is moot. Lastly, the Hemmingsen reference is provided to show that one of ordinary sill in the art would have expected ice to form a tight barrier to gas penetration. Therefore, since the combination of Zheng and Markillie discloses a frozen brewed beverage having a dissolve oxygen content of less than 2.0 and required by the claim, within an oxygen permeable container, the prior art is expected to exhibit similar properties to the claimed invention. 
In response to applicant’s argument that “increasing shelf-life” is not the problem addressed by the claimed invention (page 15 of the remarks), the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues that the structure in the cited reference in not close to the claimed invention and list all the differences of each reference.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, since the rejection is 
In response to applicant’s showing of unexpected evidence, long felt need, and commercial success (section IV), applicant indicates that the frozen brewed beverage having the claimed dissolve oxygen content prevented oxygen from degrading the chemical compounds in the beverage that give the beverage its flavor and aroma (page 17 of the remarks). However, Hemmingsen discloses that ice makes a tight barrier to gas penetration, therefore the results are not seen to be unexpected. 
In response to Applicant’s statement of long-felt need, establishing long-felt need requires objective evidence that an art recognized problem exist in the art for a long period of time without solution (see MPEP 716.04). In this case, it is seen that the prior art still provides teachings to freeze coffee beverage and to reduce the oxygen levels from brewed coffee, both of which solves the problem of preserving the quality of the brewed beverage from oxidation. In view of the prior art of record, it is not seen that the claimed invention solves a problem that was failed by others; rather, the claimed invention combines the techniques known in the art. As mentioned above, using ice to prevent the ingress of oxygen is not unexpected based on the Hemmingsen reference. 
In response to Applicant statement of Commercial Success, the statement is not sufficient to establish commercial success because the declaration does not provide evidence of sales figures or market shares. 

The following is a response to the Declaration filed 30 April 2021
Applicant provides evidence that freezing coffee made with degassed water provides unexpected result in retaining the oxygen level below 2.0 ppm. However, the prior art is still seen to render the claim obvious in view of the response discussed above and Hemmingsen which provides an explicit teachings that freezing liquid to prevent the ingress of oxygen would be expected. 
In response to Applicant’s statement of long-felt need, establishing long-felt need requires objective evidence that an art recognized problem exist in the art for a long period of time without solution (see MPEP 716.04). In this case, it is seen that the prior art still provides teachings to freeze coffee 
In response to Applicant statement of Commercial Success, the statement is not sufficient to establish commercial success because the declaration does not provide evidence of sales figures or market shares. 
In response to Applicant’s statement regarding the motivation to combine Zheng and Markillie, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Freezing food of any kind is well known in the art to extend the shelf-life food by slowing down the rate which food oxidizes. Therefore, in response to Applicant’s argument that Zheng does not require freezing, it is prima facie obvious to combine the methods recognizes by the prior art for the same purpose (see MPEP 2144.06).
In response to Applicant’s argument that Applicant’s result is not the “natural result” of freezing any beverage or any degassed beverage (paragraph 36 of the Declaration), the argument is not persuasive because the prior art meets the claimed limitation. That is, there is a teaching prior art to reduce the oxygen level down to less than 2.0ppm and to freeze coffee in permeable containers. Since the prior art suggest the claimed structure recited by the application and produces substantially identical products (i.e. a frozen coffee beverage having an oxygen level below 2.0ppm), they must necessarily exhibit similar properties (MPEP 2112.01). 

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        

/VIREN A THAKUR/Primary Examiner, Art Unit 1792